DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 11/10/2021.  Presently claims 1-4 and 6-34 are pending.  Claim 5 is canceled.  Claims 21-33 are withdrawn.  Claim 34 is a newly added claim.

Response to Arguments
Claim objections have been withdrawn based upon Applicant’s amendments.  
With respect to the 35 U.S.C. 112 rejection for “weld-type interface” of claims 1-20, Applicant’s arguments on pages 10-11, filed on 11/10/2021, have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection is therein withdrawn.  
The 35 U.S.C. 112 rejection for claim 17 is withdrawn based on Applicant’s amendments.  
Applicant’s arguments, see pages 11-12, with respect to the U.S.C. 102 rejection of claim 1 have been fully considered and are persuasive.  Tobin et al. does not disclose of a weld-type interface having a thickness of greater than or equal to 1 mm.  Korigodskiy also does not teaches of a weld-type interface having a thickness of greater than or equal to 1 mm.  However, in light of a new 35 U.S.C. 103 rejection as necessitated by Applicant’s amendment, Applicant’s arguments are moot. 

Applicant’s amendments regarding claims 1-4, 6-20, and 34 necessitated a new rejection under 35 U.S.C. 103.  Since Applicant's amendments necessitated a new grounds of rejection under 35 U.S.C. 103, this action has therefore been made final.      

Claim Objections
Claims 1, 12, and 18 are objected to because of the following informalities:
Claim 1, lines 3-4, change: “and at least one stiffening member, made of polymer composite[[,]] and extending along a longitudinal axis of the wind turbine blade, inside said wind turbine blade,…”
Claim 1, lines 9-10, change: “wherein at least one panel of thermoplastic polymer composite is connected to the at least one stiffening member by a weld-type interface,…”
Claim 12, lines 2-3, change: “thermoplastic polymer composite[[,]] that [[which]] are pre-impregnated, or by composite parts that are molded...”
Claim 18, lines 1-2, change: “wherein [[it]] the wind turbine blade comprises at least one resistive filament…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6-8, 11-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 2017/0074238 A1) in view of Rakutt et al. (U.S. 7,857,596).
Regarding claim 1, Tobin et al. discloses a wind turbine blade (16) comprising an outer casing (i.e. external surface of blade shown in Fig. 2) formed at least in part of panels (at least two blade segments 21 shown in Fig. 5) of thermoplastic polymer composite ([0029], [0035]), defining a leading edge (exemplary leading edge 40) and a trailing edge (exemplary trailing edge 42) of the wind turbine blade (16), and at least one stiffening member (15/35, blade structure assembly 15 which includes spar caps 48, 50 [0031], lines 1-4, [0052]) made of polymer composite ([0035]), extending along a longitudinal axis (extends along a longitudinal axis of the blade as shown in Fig. 2 and 3) of the wind turbine blade inside (stiffening member 15/35 is inside the blade 16) said wind turbine blade (16), said stiffening member (15/35) being arranged between at least one panel (Fig. 5 is a zoomed in portion of Fig. 4 which shows panel 24, which is equivalent to blade segment 21a, Fig. 5’ below) defining the leading edge (panel 24 defines the leading edge 40 as shown in Fig. 4) and at least one panel (Fig. 5 is a zoomed in portion of Fig. 4 which shows panel 26, which is equivalent to blade segment 21b, Fig. 5’ below) defining the trailing edge (42, panel 26 defines the trailing edge 42 as shown in Fig. 4.  In Fig. 5’, the stiffening member, which is the assembly of spar cap 50 and shear web 35 that form the stiffening member assembly 15, is in between panels 

    PNG
    media_image1.png
    392
    575
    media_image1.png
    Greyscale

Fig. 5’

Tobin et al. does not specifically disclose wherein the weld-type interface has a thickness of greater than or equal to 1 mm.
Rakutt et al. teaches of a rotor blade for wind turbines (Col. 6, lines 50-55), which is within the same field of endeavor as the claimed invention.  Specifically, Rakutt et al. teaches of welding thermoplastic structure elements together that are applicable to wind turbine rotor blades (Col. 6, lines 50-55, Col. 2, lines 31-38, Col. 2, lines 50-55).  Further, the thickness of the weld seams or melt zones at the interface of the body 
Therein, the thickness of the weld-type interface is a result effective variable effecting the ability of the joined thermoplastic segments to withstand shear, bending, and compressive stresses (Col. 2, lines 55-65, Col. 3, lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the weld-type interface to a thickness greater than or equal to 1 mm as it is known that optimizing the thickness of the weld-type interface results in the optimization of the stiffening or reinforcement of the joint relative to the structure of the joining segments in order to withstand shear, bending, and compressive stresses (Col. 2, lines 63-65).

Regarding claim 3, the combination of Tobin et al. and Rakutt et al. further discloses wherein the turbine blade does not comprise more than 30% by weight of thermosetting polymer (Tobin discloses that various blade components of the rotor blade 16, such as the main blade structure 15 and the various blade segments 21 may 

Regarding claim 4, the combination of Tobin et al. and Rakutt et al. further discloses wherein the turbine blade does not comprise more than 15% by weight of thermosetting polymer (Tobin discloses that various blade components of the rotor blade 16, such as the main blade structure 15 and the various blade segments 21 may include a thermoset resin and/or a thermoplastic resin [0035].  This disclosure indicates that as an alternative, the various blade components, main blade structure, and blade segments can be made from thermoplastic resin without the use of thermosetting resin.  Further, paragraphs [0039], lines 1-3 and [0040], lines 1-4 discloses that the entire first 
Regarding claim 6, the combination of Tobin et al. and Rakutt et al. further discloses wherein the wind turbine blade does not comprise more than 6% by weight of thermosetting adhesive (Tobin, adhesives are not disclosed, as welding techniques provide numerous advantages of joining blade components and rotor blade formation because the techniques are fast and inexpensive and higher strength compared to known thermoset bonding techniques (i.e., adhesives), [0049]; therein, since thermoset adhesives are not used, Tobin discloses of 0% weight of thermosetting adhesive).
Regarding claim 7, the combination of Tobin et al. and Rakutt et al. further  discloses wherein the (meth)acrylic thermoplastic polymer matrix is selected from the group consisting of poly(methyl methacrylate) (PMMA), copolymers of methyl methacrylate (MMA), and mixtures thereof (Tobin, [0035], thermoplastic can include polymethyl methacrylate PMMA).

Regarding claim 11, the combination of Tobin et al. and Rakutt et al. further discloses wherein the at least one stiffening member has a form of an I-beam comprising a web and two flanges connected to one another by the web (Tobin, blade structure assembly 15 which includes two flanges (i.e., spar caps 48, 50 [0031], lines 1-4) and shear web 35, [0052], wherein the stiffening member 15 has the form of an I-beam (spar caps 48, 50 and shear web 35 form an I-beam structure, as shown in Fig. 4)).
Regarding claim 12, the combination of Tobin et al. and Rakutt et al. further discloses wherein the flanges (Tobin, 48, 50) are formed by composite parts (thermoplastic composite, [0035]) molded by low-pressure injection or infusion (spar caps 48, 50 are infused, [0031], lines 1-4).  The limitation “molded by low-pressure injection or infusion” render the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the combination of the prior art because patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 13, the combination of Tobin et al. and Rakutt et al. further discloses wherein the flanges (Tobin, 48, 50) are connected to the web (35) by a weld-type interface (weld interface between spar caps 48, 50 and web 35, [0052], lines 13-
Regarding claim 15, as discussed in the rejection for claim 1 above, Rakutt et al. teaches of welding thermoplastic structure elements together that are applicable to wind turbine rotor blades (Col. 6, lines 50-55, Col. 2, lines 31-38, Col. 2, lines 50-55).  The thickness of the weld seams or melt zones at the interface of the body segments is chosen such that the selected thickness increases the compressive strength of the body segments such that the weld joint also functions to stiffen the structural segments with respect to shear and bending stresses (Col. 2, lines 55-63).  Therefore, Rakutt et al. teaches that the quantity of thickness of the weld seam (i.e., joint interface) is chosen such that strength is further obtained in terms of the effective stiffening or reinforcement of the joint relative to the structure of the joining segments (Col. 2, lines 63-65).  The thickness of the weld interface is selected in order to obtain high compressive strength with respect to surface pressure on the body segments (Col. 3, lines 1-2).  
Therein, the thickness of the weld-type interface is a result effective variable effecting the ability of the joined thermoplastic segments to withstand shear, bending, and compressive stresses (Col. 2, lines 55-65, Col. 3, lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the weld-type interface to a thickness greater than or equal to 2 mm as it is known that optimizing the thickness of the weld-type interface results in the optimization of the stiffening or reinforcement of the joint relative to the structure of the joining segments in order to withstand shear, bending, and compressive stresses (Col. 2, lines 63-65).

Regarding claim 18, the combination of Tobin et al. and Rakutt et al. further discloses at least one resistive filament positioned at the weld-type interface (Tobin, insert 220, which can comprise of a plurality of fiber embedded in thermoplastic resin ([0041]) is positioned within the weld type interface, as shown in Fig. 5, wherein the insert comprises an energy absorptive (i.e., “resistive”) pigment 222 that can be carbon black, [0042]).
Regarding claim 20, the combination of Tobin et al. and Rakutt et al. further  discloses wherein the weld type interface extends along the longitudinal axis of the wind turbine blade (Tobin, as shown in Fig. 3, the stiffening member 15 extends along a longitudinal axis of the blade (i.e., from root to blade tip) of the wind turbine blade.  Since each panel 24 is welded to the stiffening member via a weld interface between insert 220 of spar cap 50 pertaining to the stiffening member 15 and blade component 210 (i.e., panels 21a, 21b, [0045], lines 9-14, [0046], [0049]) and each panel extends along the longitudinal axis of the blade, the weld type interface extends along the longitudinal axis of the wind turbine blade 16).



Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 2017/0074238 A1) in view of Rakutt et al. (U.S. 7,857,596) as applied in claim 1 above, and further in view of Gerard (US 2016/0017138 A1).
Regarding claim 2, the combination of Tobin et al. and Rakutt et al. discloses all of the limitations of claim 1 as stated above, except specifically wherein the fibrous reinforcement is based on fibers having an aspect ratio of at least 1000.
Gerard teaches of the use of composite component parts, such as for wind turbine applications [0174], which is within the same field of endeavor as the claimed invention.  Specifically Gerard teaches of that fibers used in component parts are defined by its aspect ratio, which is the ratio between the length and the diameter of the fiber ([0141]).  Gerard further teaches of the use of fibers with an aspect ratio of at least 1000, with greater aspect ratios being more advantageous ([0141]) in order to form a thermoplastic composite with greater reinforcement and strength ([0002], [0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tobin et al. and Rakutt et al. in view of Gerard by using a fibrous reinforcement with an aspect ratio of at least 1000 for the fibrous reinforcement disclosed in Tobin ([0029], lines 8-13, fiber reinforcement) as taught in Gerard because greater aspect ratios result in a more advantageous (Gerard, [0141]) structure in order to form a thermoplastic composite with greater reinforcement and strength (Gerard, [0002], [0012]).


Gerard teaches of the use of composite component parts, such as for wind turbine applications [0174], which is within the same field of endeavor as the claimed invention.  Specifically Gerard teaches of an additive ([0002]) for reinforcing the impact strength of a thermoplastic material (i.e., such as for the blades 16 in Tobin et al.).  Gerard further teaches that it is well known to add additive to the thermoplastic polymer in molten form because the additive improves the strength of the thermoplastic ([0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Tobin et al. and Rakutt et al. in view of Gerard by using an additive as taught in Gerard during the formation of the thermoplastic material blade components disclosed in Tobin et al. because the additive improves the strength of the thermoplastic (Gerard, [0012]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 2017/0074238 A1) in view of Rakutt et al. (U.S. 7,857,596) as applied in claim 1 above, and further in view of Gerard (WO 2016193645, with citations provided from translation cited in prior PTO-892).
	Regarding claim 10, the combination of Tobin et al. and Rakutt et al. discloses all of the limitations of claim 1 as stated above, except specifically wherein the (meth)acrylic thermoplastic polymer matrix has a glass transition temperature of between 50°C and 160°C.

Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Tobin et al. and Rakutt et al. in view of Gerard to have the thermoplastic polymer matrix have a glass transition temperature between 50°C and 160°C because Gerard teaches of a methacrylic polymer (which is analogously found in the polymer matrix disclosed in Tobin et al.) with a glass transition temperature of 115.7°C, which is within the range recited in the claim.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 2017/0074238 A1) in view of Rakutt et al. (U.S. 7,857,596) as applied in claim 11 above, and further in view of Livingston et al. (US 7,976,282).
Regarding claim 14, the combination of Tobin et al. and Rakutt et al. discloses all of the limitations of claim 11 as stated above but does not disclose wherein the flanges (Tobin, spar caps 48, 50) are connected to the web (Tobin, 35) by epoxy, polyester, or polyurethane adhesive.
	Livingston et al. teaches of a wind turbine blade with spar caps and a shear web, which is within the same field of endeavor as the claimed invention.  Specifically, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Tobin et al. and Rakutt et al. in view of Livingston et al. to use an epoxy to adhere the flanges (i.e., spar caps 48, 50, disclosed in Tobin) to the web (35, Tobin) as taught in Livingston et al. as it is well known in the wind turbine art to adhere the shear webs to the spar caps with an epoxy to form a wind turbine blade (Livingston et al., Col. 4, lines 15-20).

Claims 17 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 2017/0074238 A1) in view of Rakutt et al. (U.S. 7,857,596) as applied in claim 1 above, and further in view of Doyle et al. (US 2010/0062238 A1).
Regarding claim 17, the combination of Tobin et al. and Rakutt et al. discloses all of the limitations of claim 1 as stated above, except wherein the panels of thermoplastic polymer composite forming the outer casing (at least two blade segments 21 shown in Fig. 5) enclose a low-density structure, such as wood, a honeycomb structure or expanded plastic.
Doyle et al. teaches of wind turbine composite blade of thermoplastic material, which is within the same field of endeavor as the claimed invention.  Specifically, Doyle et al. teaches that there is a lightweight core enclosed by two shell halves (i.e., panels).  The purpose of the lightweight core is to reduce the weight of the blade while retaining 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tobin et al. and Rakutt et al. in view of Doyle et al. to use lightweight core material within the blade disclosed in Tobin et al., wherein the core material is made from lightweight wood as taught by Doyle et al. because the lightweight core allows for sufficient buckling strength during blade bending ([0007]), while maintaining the blade lightweight.  
Regarding claim 34, the combination of Tobin et al., Rakutt et al., and Doyle et al. further discloses wherein the low-density structure is wood, a honeycomb structure or expanded plastic (Doyle et al. further teaches that exemplary core materials include wood ([0007])).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 2017/0074238 A1) in view of Rakutt et al. (U.S. 7,857,596) as applied in claim 1 above, and further in view of Schibsbye et al. (US 2013/0343827 A1).
Regarding claim 19, the combination of Tobin et al. and Rakutt et al. discloses all of the limitations of claim 1 as stated above, and Tobin et al. further discloses that at least one panel (24/21a, 26/21b) of thermoplastic polymer composite is connected to the stiffening member (15/35) by a weld-type interface (weld interface between insert 220 and blade component 210 (i.e., panels 21a, 21b), [0045], lines 9-14, [0046], [0049]).  As shown in Fig. 3, the stiffening member (15) extends throughout the longitudinal span (i.e., blade length) of the blade from root to the tip.  Therein, the weld-type interface 
The combination of Tobin et al. and Rakutt et al. does not specifically disclose wherein the weld-type interface has a length of greater than 5 meters.
Schibsbye et al. teaches of wind turbine blades, which is within the same field of endeavor as the claimed invention.  Specifically, Schibsbye et al. teaches of a wind turbine blade length with a length of 55 meters ([0019]).
Therein, since Tobin discloses that the weld-type interface (between the panels for the external surface of the blade and the stiffening member) spans the blade length of the blade, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tobin et al. and Rakutt et al. in view of Schibsbye et al. to have the weld-type interface have a length of greater than 5 meters because as taught by Schibsbye et al., it is known in the wind turbine art to have blades with a blade length of 55 m.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        01/27/2022